        Case 1:20-cv-00121-SAV Document 37    Filed 06/02/21   Page 1 of 19




UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE JUDGE STEPHEN A. VADEN

 CHINA CUSTOM MANUFACTURING, INC.         :
 and                                      :
 GREENTEC ENGINEERING LLC,                :
                                          :
                               Plaintiffs :
                                          :
                 v.                       :
                                          :
 UNITED STATES,                           :
                              Defendant : Court No: 20-00121
                                          :
 and                                      :
                                          :
 ALUMINUM EXTRUSIONS FAIR TRADE           :
 COMMITTEE,                               :
                                          :
                    Defendant-Intervenor :


     PLAINTIFF’S REPLY TO DEFENDANT AND DEFENDANT- INTEVENOR
  RESPONSE TO PLAINTIFF’s RULE 56.2 MOTION FOR JUDGEMENT UPON THE
                           AGENCY RECORD



June 2, 2021                       George R. Tuttle, Sr.

                                   Law Offices of George R. Tuttle
                                   A Professional Corporation
                                   3950 Civic Center Drive, Ste 310
                                   San Rafael, California 94903
                                   (415) 986-8780
                                   Attorney for Plaintiff
                                          China Custom Manufacturing, Inc.
                                          and Greentec Engineering LLC




{0175943.DOCX;1}
            Case 1:20-cv-00121-SAV Document 37                                    Filed 06/02/21              Page 2 of 19




                                                      Table Of Contents

ARGUMENT .............................................................................................................................1

I.        Commerce impremissble modified the scope of the order ............................................1

II.       Commerce’s added requirement that “finished merchandise” must consist of a
          “completed” final finished product is contrary to the plain language of the Order
          and incorporates the requirements of the “final” finished goods kit into the
          ‘finished merchandise” exclusion ..................................................................................6

III.      The rule of exclusion exclusio alterius expressio unius est exclusio alterius and
          noscitur a sociis applies to the omission of the word “final” included in the “final
          finished good kit” exclusion but not in the “finished merchandise” exclusion .............8

          A.         The mounts are not parts to be attached together ..............................................8

          B.         The listed exemplars to the finished merchandise exclusion preceded
                     by “such as” are words of extension, which includes solar panels as
                     “finished merchandise,” and establishes that the Orders include finished
                     merchandise articles used in the solar panel mounting systems which
                     meet the finished merchandise definition are excluded from the Order,
                     such as mounts. ..................................................................................................9

          C.         The Commerce three-part analysis in the Meridian Second Remand
                     Determination and applied by Commerce in the CCM scope decision
                     erroneously merged the “final finished merchandise kit” exclusion
                     into the “finished merchandise” exclusion based on Shenyang
                     Yuanda 2015 decision ......................................................................................10

IV.       As Commerce ruled the aluminum extrusions in the mounts are subject
          to the Order but did not respond to CCM’s argument that the non-extrusion
          components of the mounts were excluded from the Order, CCM’s
          arguments to remand and the violation of procedural due process
          were valid, defendants contrary arguments must be dissmissed, but the
          defendant’s concession accepted .................................................................................14

V.        Conclusion ...................................................................................................................14




{0175943.DOCX;1}                                                 i
           Case 1:20-cv-00121-SAV Document 37                                  Filed 06/02/21             Page 3 of 19




                                                   Table of Authorities

Cases

Bell Supply Co., LLC v. United States, 83 F. Supp. 3d 1311 (2015) .............................................. 3

Meridian Products LLC v. United States, Court No. 13-00246, 2020 WL 1672840 (Ct. Int’l
 Trade April 6, 2020) ................................................................................................................. 13

Peer Bearing Co. - Changshan v. United States, 128 F. Supp. 3d 1286 (2015)............................. 3

Shenyang Yuanda Aluminum Indus. Eng'g Co. v. United States, 776 F.3d 1351 (2015) ....... 2, 8, 9

Whirlpool Corp. v. United States, 890 F.3d 1302 (2018) ................................................... 5, 6, 7, 8


Other Authorities

Aluminum Extrusions from the People’s Republic of China: Antidumping Duty Order,
   76 FR 30650 (May 26, 2011) .......................................................................................... passim

Aluminum Extrusions from the People’s Republic of China: Countervailing Duty Order,
   76 FR 30653 (May 26, 2011)........................................................................................... passim




{0175943.DOCX;1}                                              ii
         Case 1:20-cv-00121-SAV Document 37               Filed 06/02/21     Page 4 of 19




UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE JUDGE STEPHEN A. VADEN

    CHINA CUSTOM MANUFACTURING, INC.         :
    and                                      :
    GREENTEC ENGINEERING LLC,                :
                                             :
                                  Plaintiffs :
                                             :
                    v.                       :
                                             :
    UNITED STATES,                           :
                                 Defendant : Court No: 20-00121
                                             :
    and                                      :
                                             :
    ALUMINUM EXTRUSIONS FAIR TRADE           :
    COMMITTEE,                               :
                                             :
                       Defendant-Intervenor :


       PLAINTIFF’S REPLY TO DEFENDANT AND DEFENDANT- INTEVENOR
    RESPONSE TO PLAINTIFF’s RULE 56.2 MOTION FOR JUDGEMENT UPON THE
                             AGENCY RECORD

         Pursuant to Rule 56.2 of the Rules of the United States Court of International Trade,

China Custom Manufacturing, Inc. and Greentec Engineering LLC (hereinafter “CCM” or

“plaintiff”) responds to Defendant and Defendant-Intervenor Reply to Plaintiffs’ Rule 56.2

Motion for Judgment on the Agency Record.


                                           ARGUMENT

    I.   Commerce Impermissible Modified the Scope of the Order
         Contrary to the plain language of the Aluminum Extrusion Order1, Commerce modified



1
 See Aluminum Extrusions from the People’s Republic of China: Antidumping Duty Order, 76
FR 30650 (May 26, 2011) and Aluminum Extrusions from the People’s Republic of China:
Countervailing Duty Order, 76 FR 30653 (May 26, 2011) (“the Orders”).


{0175943.DOCX;1}
        Case 1:20-cv-00121-SAV Document 37              Filed 06/02/21     Page 5 of 19




the scope of the Order by omitting the word “parts” from the definition of “finished

merchandise” and by adding the word “final” to the “final finished good kit” exclusion language,

so as to read “final finished merchandise.”

               The evolution of Commerce’s application of the Orders relates to the
               distinction between subject merchandise that are “subassemblies,” and
               subject merchandise that are excluded from the Orders. Prior to these
               terms being litigated, Commerce treated certain “subassemblies” as
               also qualifying for the “finished merchandise” or “finished goods kits”
               exclusions. … For example,in a scope ruling from 2013, Commerce
               articulated the then-existing “subassemblies test” as follows:
               “[S]ubassemblies may be excluded from the scope of the Orders as
               ‘finished goods’ or ‘finished goods kits’ provided that they require no
               further ‘finishing’ or ‘fabrication’ prior to assembly, contain all the
               necessary hardware and components for assembly, and are ready for
               installation at the time of entry.” Under this test, subassemblies that
               were excluded as “finished goods” or “finished goods kits” were “later
               integrated into a larger system, or a downstream product.

Def Br. at 4-5. This change modified the Order and the plain meaning of the “finished

merchandise” exclusion to exclude the mounts, which are subassemblies that are fully and

permanently assembled at the time of importation. Commerce overstepped its authority when it

required that all of the Eco Fasten mounting system components be assembled together to create

what it considered to be the finished merchandise – a solar panel mounting system. By doing so,

Commerce impermissibly modified the scope of the Order, contrary to judicial requirements.

       CCM’s position is supported by the standard of review, which begins with an analysis of

the language of the Order. As stated in Shenyang Yuanda Aluminum Indus. Eng'g Co. v. United

States, “Scope language is the "cornerstone" of any scope determination.” 776 F.3d 1351, 1356

(2015) (“Shenyang 2015”).

       Commerce is limited to clarifying the scope of the Order based on the actual words of the

Order. Commerce may not interpret an order so to change its scope, nor can Commerce interpret

an order contrary to its terms. Bell Supply Co., LLC v. United States, 83 F. Supp. 3d 1311


{0175943.DOCX;1}                              2
        Case 1:20-cv-00121-SAV Document 37                Filed 06/02/21     Page 6 of 19




(2015). Commerce may include merchandise within an order only if the language of the order

expressly included it or if the scope can be reasonably interpreted to include the merchandise.

Peer Bearing Co. - Changshan v. United States, 128 F. Supp. 3d 1286 (2015).

       In this case, the Orders on Aluminum Extrusions from China refers to parts that are later

assembled with or into finished products:

               Subject aluminum extrusions may be described at the time of
               importation as parts for final finished products that are assembled after
               importation, including, but not limited to, window frames, door
               frames, solar panels, curtain walls, or furniture. Such parts that
               otherwise meet the definition of aluminum extrusions are included in
               the scope.

Id. at 30,650-51. Those parts may even be imported in the form of subassemblies:

               The scope includes the aluminum extrusion components that are
               attached (e.g., by welding or fasteners) to form subassemblies, i.e.,
               partially assembled merchandise unless imported as part of the
               finished goods ‘kit’ defined further below. The scope does not include
               the non-aluminum extrusion components of subassemblies or subject
               kits.

Id. (emphasis added). Parts that are made from aluminum extrusions are within the scope of the

Order unless imported as a part or a component of a finished goods ‘kit.’ On the other hand, the

language of the scope clarifies that the Order does not include non-aluminum extrusion

components that are parts of subassemblies or in the subject kits.

       According to the Order, subassemblies contain aluminum extrusion components that are

parts for final finished products that are assembled after importation, including but not limited to

window frames, door frames, solar panels, curtain walls, or furniture. The subassemblies may be

“partially assembled merchandise” such as by welding or fasteners, but any non-extrusion

components of the subassemblies would be excluded from the Order.

       The Orders also excludes “finished Merchandise,” which is defined as:



{0175943.DOCX;1}                             3
        Case 1:20-cv-00121-SAV Document 37                Filed 06/02/21      Page 7 of 19




               … finished merchandise containing aluminum extrusions as parts that
               are fully and permanently assembled and completed at the time of
               entry, such as finished windows with glass, doors with glass or vinyl,
               picture frames with glass pane and backing material, and solar panels
               (emphasis added).

Id. at 30,651. Finished Merchandise, which is excluded from the scope of the Orders consists of

merchandise made up of both aluminum extrusions and non-extrusions parts. These “parts” must

be fully and permanently assembled and otherwise complete at the time of entry. The Order

provides several examples of finished merchandise, including: windows with glass, doors with

glass or vinyl, picture frames with glass pane and backing material, and solar panels.

       The Order also described what it means by a finished goods ‘kit’:

               A finished goods kit is understood to mean a packaged combination of
               parts that contains, at the time of importation, all the necessary parts to
               fully assemble a final finished good and requires no further finishing
               or fabrication, such as cutting or punching and is assembled “as is”
               into a finished product. An imported product will not be considered a
               “finished goods kit” [finished product] and therefore excluded from
               the scope of the investigation merely by including fasteners such as
               screws, bolts, etc. in the packaging with an aluminum extrusion
               product (emphasis added).

Id. The physical requirements for the “finished merchandise kit” exclusion at the time of

importation include a packaged combination of parts that contains at the time of importation:

            all necessary parts to fully assemble “as is” into a final finished product.

            requires no further finishing or fabrication, such as cutting or punching.

            does not include fasteners, such as screws, bolts, etc. in the packaging with the
             aluminum extrusions.

       The Department erroneously concluded that the mounts were not finished merchandise

because they had to be assembled with other solar panel components to be “permanently

assembled and completed at the time of entry” to form the solar panel mounting system:

               Specifically, Commerce found that the solar mounts at issue “consist



{0175943.DOCX;1}                              4
           Case 1:20-cv-00121-SAV Document 37                 Filed 06/02/21         Page 8 of 19




                  of aluminum extrusion components that are attached to form
                  subassemblies.” Final Scope Ruling, P.R. 29 at 19. However, “because
                  they lack the necessary components that would allow them to function
                  as a solar panel mounting system (i.e., a Rock-It Slide, a level nut cap,
                  a Rock-It 3.0 Coupling, a load bearing foot, and a Rock-It 3.0 Array
                  Skirt), they are not ‘fully and permanently assembled and completed at
                  the time of entry,’ and, thus, do not qualify for the finished
                  merchandise (emphasis added)

Def. Br. at 14.

          The record before Commerce in the CCM Scope Ruling request (P.R. 10 at 2) established

that the Eco Fasten mounts are installed with these other identified components and solar panels

to function as the downstream solar panel mounting system. (P.R. 10 at Exhibit 9). The mounts

are clearly “parts” of this solar panel system, however, the question is whether they also

constitute as “finished merchandise,” because they are fully and permanently assembled at the

time of entry.

          The analysis of the scope of an order requires the application of the Plain Meaning rule.

In Whirlpool III2 the CAFC set forth the legal criteria for Commerce to determine whether goods

are included or exuded from the scope of AD/CVD Orders. The CAFC in Whirlpool III agreed

with the CIT that the Orders define “finished merchandise” as “merchandise containing

aluminum extrusions and parts that are fully and permanently assembled and completed at the

time of entry.”3 The CIT, however, declined to engage in an analysis of the finished

merchandise exclusion and remanded the case to Commerce to “arrive at a legally permissible

interpretation of the finished merchandise exclusion…” (emphasis added). The question

remains: when is an article included within the scope as a subassembly as opposed to excluded

“finished merchandise”? The “legally permissible interpretation” required by the Order and the


2   Whirlpool Corp. v. United States, 890 F.3d 1302, 1305 (2018) (“Whirlpool III”)
3   Id. 1305-1306.


{0175943.DOCX;1}                                 5
        Case 1:20-cv-00121-SAV Document 37               Filed 06/02/21    Page 9 of 19




CAFC decision in Whirlpool III, supra, is that mounts are under the finished merchandise

exclusion when they require no further processing or fabrication after importation and can be

installed in a downstream product, such as a structure or a solar panels system by simple

assembly. The application of the finished merchandise exclusion to subassemblies such as the

mounts does not nullify the subassemblies language of the order and swallow the whole (P.R. 16

at 18). While the finished merchandise exclusion has applied by Commerce in various scope

decisions prior the Meridian Second Remand Redetermination—Commerce restricted and

modified the definition of finished merchandise, it did not revoke these decisions. Hence, they

are still in accordance with law as applied to the merchandise in this decision. Commerce’s

rulings involving finished goods or finished goods kits involve subassemblies excluded from the

order and support the exclusion of the CCM Mounts as finished merchandise, include:

       Commerce’s scope decisions on Side Mount Valve Controls (See P.R. 31, Attachment

4), Valeo (P.R. 32, Attachment 5), and Foreline Hose Assembly (P.R.34, Attachment 7),

Plasticoid Aluminum Rails (P.R. 30, Attachment 1), Fasnap Telescoping Poles (P.R. 37,

Attachment 10), Air Master aluminum Jalousie Shutters (P.R. 37, Attachment 11), Circle Glass

screen and storm door patio kits (P.R. 31, Attachment 2), Clenergy solar panel mounting systems

(P.R. 31, Attachment 3), UQM motor cases (P.R. 33, Attachment 6) scope decisions. Commerce

set for the new standard but offered an inadequate explanation of the reasons the prior

application of the finished merchandise exclusion should not apply to subassemblies.


 II.   Commerce’s added requirement that “finished merchandise” must
       consist of a “completed” final finished product is contrary to the plain
       language of the Order and incorporates the requirements of the “final”
       finished goods kit into the ‘finished merchandise” exclusion
       Commerce concluded in its CCM Scope decision (P.R. 29 at 15):

               Second, Commerce considers whether the product is “partially


{0175943.DOCX;1}                            6
       Case 1:20-cv-00121-SAV Document 37                Filed 06/02/21     Page 10 of 19




               assembled,” or fully and permanently assembled and completed” upon
               importation. Id. at 15-16 (citing Second Meridian Remand
               Redetermination at 20-23). Commerce also explained that “[a]
               subassembly could also be described as an intermediate product or any
               other partially assembled product that is less than the full, permanent,
               and completed final finished product which satisfies the finished
               merchandise exclusion.” Id. at 15 (citing Second Meridian Remand
               Redetermination at 20-23).

Commerce restricted and modified the Order by adding the words “completed” and “final” to the

“finished merchandise” exclusion. Under the Commerce criteria “finished merchandise” cannot

satisfy this exclusion unless all of the components to fully assemble the solar panel mounting

system (the final finished, completed good kit requirement) into the “finished merchandise”

exclusion are present. P.R. 29 at 16.

                Commerce also observed that “the fact that the subassembly could be
               described in its own right with reference to its end use, or that such
               subassembly requires no further fabrication or assembly to perform its
               function as a subassembly, does not mean that it will constitute
               finished merchandise under the exclusion.” Id. at 16 (citing Second
               Meridian Remand Redetermination at 20-23) (emphasis added).

The Aluminum Extrusion Order, however, omits the word “final” and includes the word “parts”

in defining the “finished merchandise” exclusion, in contrast, to the “final finished good kit”

exclusion. This omission of “final” in the finished merchandise exclusion is analogous to the

omission of “connectors” from the “finished merchandise” under Whirlpool Corp. v. United

States, 890 F.3d 1302 (2018) (“Whirlpool III”). The court ruled that the plain meaning rule

required that the connectors limitation in the “final finished good kit” exclusion cannot be read

or imputed to the “finished merchandise” exclusion.

       Commerce, however, contrary to the facts and law, unreasonably ruled in the CCM scope

decision that the mounts are not “finished merchandise” because the mounts as imported were

not assembled after importation with the other Eco Fasten components to form the Eco Fasten




{0175943.DOCX;1}                             7
       Case 1:20-cv-00121-SAV Document 37                Filed 06/02/21      Page 11 of 19




solar panel mounting system and form the “completed final finished product”—the panel

mounting system—not a requirement of the “finished merchandise” exclusion. P.R. 29 at 19.

       Under Whirlpool III, the omission of the word “parts” and the inclusion of the word

“final” in the description the mounts is contrary to the plain meaning of the definition of finished

merchandise and contrary to law.


III.   The rule of exclusion exclusio alterius expressio unius est exclusio
       alterius and noscitur a sociis applies to the omission of the word “final”
       included in the “final finished good kit” exclusion but not in the “finished
       merchandise” exclusion
       The Shenyang 2015 decision did not address this issue of the addition of the word “final”

from the finished good kit exclusion to the “finished merchandise” exclusion. The court cited

the rules of construction, expressio unius est exclusio alterius and noscitur a sociis in support of

the decision. These rules apply equally to the “finished merchandise” exclusion. The words

“final” appears in the finished goods kit exclusion, to require the assembly of the final finished

merchandise without any reference to the parts. There is no requirement that the finished

merchandise be a “final” fully finished product, under the holding of Shenyang 2015.


       A. The mounts are not parts to be attached together

        The Shenyang 2015 court ruled that a part (widow wall units) are not “finished

merchandise,” without further explanation:

               A single unit does not a curtain wall make, nor is it a finished
               product. As the CIT correctly explained, "[c]curtain wall units are []
               undeniably components that are fastened together to form a completed
               curtain wall. Thus, they are 'parts for,' and 'subassemblies' for,
               completed curtain walls." Id. A part or subassembly, here a curtain
               wall unit, cannot be a finished product (emphasis added)

Id. at 1358

       The mounts in this case, however, conform to the Order’s definition of “finished


{0175943.DOCX;1}                              8
       Case 1:20-cv-00121-SAV Document 37                 Filed 06/02/21     Page 12 of 19




merchandise” as “parts” that are fully and permanently assembled at the time of importation, and

ready for use, as such are excluded from the Order. Moreover, the mounts are attached to the

solar panels and the rails—not attached together like the window wall units. The holding in

Shenyang 2015 is not applicable to the mounts – which meet the definition of “finished

merchandise.”


       B. The listed exemplars to the finished merchandise exclusion preceded
          by “such as” are words of extension, which includes solar panels as
          “finished merchandise,” and establishes that the Orders include
          finished merchandise articles used in the solar panel mounting
          systems which meet the finished merchandise definition are excluded
          from the Order, such as mounts.

              The Shenyang 2015 court holding is not applicable to the mounts and the doctrine of

   expressio unius est exclusio alterius and noscitur a sociis are not applicable to this exclusion:

                 Moreover, although the scope excludes "windows with glass," it does
                 not exclude curtain wall units with glass. J.A. 125; see also Shenyang
                 Yuanda, 961 F. Supp. 2d at 1298 ("[I]t is apparent that the Orders
                 separately and intentionally distinguish windows from curtain wall
                 units, and that the 'finished merchandise' exception does not
                 encompass curtain wall units."). Under the doctrines of expressio unius
                 est exclusio alterius and noscitur a sociis, that finished windows with
                 glass are excluded by name means that walls with glass are necessarily
                 included, leaving aside that curtain walls are also specifically included
                 by name. Accordingly, the CIT correctly determined Yuanda's curtain
                 wall parts are not finished merchandise because it is nonsensical to
                 construe "parts for . . . curtain walls" to mean finished
                 merchandise. Id. at 1299 (internal quotation marks and citation
                 omitted).

Id. at 1359

       This rational is not applicable to the “finished merchandise” exclusion as applied to the

mounts. The mounts are like or akin to the solar panels, are parts of the Eco Fasten Solar panel

system. The mounts, like the solar panels, are fully assembled and complete at the time of

importation, meet the “finished merchandise” definition as “parts” that are fully and permanently



{0175943.DOCX;1}                               9
       Case 1:20-cv-00121-SAV Document 37                Filed 06/02/21     Page 13 of 19




assembled at the time of entry, and do not meet the “final finished merchandise kit” exclusion.

       Moreover, as the exemplars to the finished merchandise exclusion illustrate, the

aluminum windows with glass, doors with glass or vinyl and solar panels are sold and used as

finished merchandise. They function in downstream structures – a building, a house, or a solar

panel system.

       Similarly, these are offered for sale as finished merchandise as demonstrated by Exhibits

6 and 7 to the CCM scope request (P.R. 10) and are installed, like solar panels, and defined by

the “finished merchandise” exclusion as parts of a solar panel mounting system.


       C. The Commerce three-part analysis in the Meridian Second Remand
          Determination and applied by Commerce in the CCM scope decision
          erroneously merged the “final finished merchandise kit” exclusion
          into the “finished merchandise” exclusion based on Shenyang Yuanda
          2015 decision

         Defendant cited the three-part analysis created and applied by Commerce in the

 Meridian Second Remand Decision and applied in the CCM Scope Decision to hold that the

 aluminum extrusions in the mounts are withing the scope of the Order as subassemblies, stating

 (Defendant’s brief at 10-11):

                Second, Commerce recognized a distinction in the scope between “a
                subassembly which is covered by the general scope language, and an
                assembly which satisfies the finished merchandise exclusion.” Id. at
                21. The term “subassemblies,” Commerce found, is

                   broadly defined in the scope as “partially assembled merchandise[,]”
                   which we understand to be distinct from products which are “fully and
                   permanently and completed” finished merchandise. In other words, a
                   subassembly could also be described as an intermediate product or any
                   other partially assembled product that is less than the full, permanent,
                   and completed final finished intermediate product which satisfies the
                   finished merchandise exclusion.

                Third, in evaluating the subassemblies language in the general scope
                language, Commerce recognized that “there is a specific reference to


{0175943.DOCX;1}                             10
       Case 1:20-cv-00121-SAV Document 37                Filed 06/02/21     Page 14 of 19




               the finished goods kit exclusion, which means that products which
               satisfy the subassemblies language may, nonetheless, be excluded
               under the finished goods kit exclusion. However, the subassemblies
               language does not similarly reference the finished merchandise
               exclusion.” Id. at 22. “The lack of such express language,” Commerce
               concluded, “supports an interpretation that products which satisfy the
               subassemblies language cannot be excluded under the finished
               merchandise exclusion.” Id.

               Thus, Commerce found, upon analyzing the scope language and
               structure as a whole, a delineation in the scope among three categories
               of products: (1) Subassemblies: aluminum extrusion components that
               are already attached to form subassemblies, i.e., assembled, upon
               importation (not excluded); (2) Finished goods kits: aluminum
               extrusion components in a packaged combination of parts that are
               unassembled at the time of importation, and that will undergo
               assembly upon importation into a final finished good (excluded under
               the finished goods kit exclusion); and (3) Finished merchandise:
               merchandise containing extrusions as parts that are fully and
               permanently assembled and completed at the time of entry (excluded
               under the finished merchandise exclusion), which does not include a
               subassembly. Id. at 25.

               Ultimately, Commerce found that the Type B handles were
               “subassemblies” or “parts for” final finished goods which will
               “becom[e] part of a larger whole,” and that they did not meet the
               criteria for the finished merchandise exclusion. Id. at 30-31 (quoting
               Orders at 30,651).

       The rationale herein, however, is inconsistent, with that taken by Commerce in its Side

Mount Valve Controls Scope Ruling.4 Side mount valve controls (SMVC’s) were used in

pumping apparatuses that were, after importation, installed in or on fire engines. The kits in their

imported condition contained aluminum and non-aluminum parts, consisting of “a chrome-plated

die cast zinc T-handle, a hard coat anodized aluminum traveling rod, an aluminum bushing




4 See Commerce’s memorandum regarding: Final Scope Ruling on Side Mount Valve Controls,
dated October 26, 2012 (“SMVCs Scope Ruling”); see also Commerce's memorandum
regarding: Antidumping Duty (AD) and Countervailing Duty (CVD) Orders: Aluminum
Extrusions from the People's Republic of China (PRC), Initiation and Preliminary Scope Ruling
on Side Mount Valve Controls, dated September 24, 2012.


{0175943.DOCX;1}                            11
        Case 1:20-cv-00121-SAV Document 37                Filed 06/02/21      Page 15 of 19




housing with two bronze split bushings, [and] three spring steel rod-locking plates.” Commerce

analyzed whether the SMVC kits was a subassembly that entered the United States as a “finished

goods kit.” Department found that:

       1) the SMVC kit contained all the parts necessary to assemble a complete SMVC,

       2) all parts and hardware of the SMVC were fully fabricated and required no further

finishing or fabrication prior to being assembled, and

       3) once assembled, the SMVC was ready for use in conjunction with the downstream

product upon installation.

       Based on this information, the Department ruled that the SMVC kits at issue met the

exclusion criteria for subassemblies that enter the United States as “finished goods kits.” The

critical factor in the case, however, was that Department modified its previous position as to

what constituted “finished merchandise” or a “finished goods kit.” In the SMVC Ruling the

Department explained its concern that its prior position would lead to unreasonable results. The

Department determined that an interpretation of “finished goods kit” that require all the parts to

assemble the ultimate downstream product could lead to absurd results, particularly when the

ultimate downstream product was, for example, a fire truck. The Department was of the opinion

that its original interpretation would expand the scope of the Orders to include articles well

beyond the intention of the Orders, which was to cover only aluminum extrusions. The

Department, therefore, reasonably interpreted the “finished goods kit” exclusion to include

“subassemblies” that enter the United States as “finished goods” or “finished goods kits,” so long

as they require no further “finishing” or “fabrication” prior to their use.

       The error in this analysis, however, is that Commerce did not apply the “finished




{0175943.DOCX;1}                              12
       Case 1:20-cv-00121-SAV Document 37              Filed 06/02/21     Page 16 of 19




merchandise” exclusion to determine that the mounts were parts for a solar panel system

assembled after importation which mounts/parts were “fully and permanently assembled and

complete at the time of entry.” This was later followed in a number cases, including Valeo Inc.,

Valeo Engine Cooling Inc., and Valeo Climate Control Corp. v. United States, No. 12-00381

(May 14, 2013) (Valeo Final Remand Redetermination, addressing Commerce's findings in the

Memorandum regarding: Antidumping and Countervailing Duty Orders on Aluminum

Extrusions from the People's Republic of China -- Final Scope Ruling on Valeo's Automotive

Heating and Cooling Systems, dated October 31, 2012 (“Auto Heating/Cooling Systems Scope

Ruling”). The Valeo Final Remand Redetermination was affirmed by the Court of international

Trade. See Valeo, Inc., et al v. United States, CIT No. 12-00381. The Stator Assembled Motor

Cases Scope Ruling5 and the Foreline Hose Assemblies scope decision.6

       Defendant asserts that Commerce’s determination that the Type B handles were subject

to the Orders was affirmed by this Court in Meridian Products LLC v. United States, Court No.

13-00246, 2020 WL 1672840 at *2 (Ct. Int’l Trade April 6, 2020) (Meridian V). Def. Br. at 11.

       The court in Meridian Products did not provide any reasoning to affirm the Second

remand determination as precedential authority other than stating the Commerce remand was

affirmed, neither Commerce or the court in Meridian Products LLC v. United States, Court No.

13-00246, 2020 WL 1672840 (Ct. Int’l Trade April 6, 2020) addressed the issues involved herein

as to the omission of the word parts from the finished merchandise exclusion the addition of the

word “final” and that the mounts met the definition of “finished merchandise.“


5See Memorandum entitled “Final Scope Ruling on Motor Cases, Assembled and Housing
Stators Summary”, dated November 19, 2012 (“Assembled Motor Cases Scope Ruling”).
6See Memorandum, “Final Scope Ruling on Agilent Technologies, Inc.’s Foreline Hose
Assembly,” dated August 27, 2015 (Foreline Hose Assembly Final Scope Ruling)


{0175943.DOCX;1}                           13
       Case 1:20-cv-00121-SAV Document 37              Filed 06/02/21     Page 17 of 19




IV.    As Commerce ruled the aluminum extrusions in the mounts are subject
       to the Order but did not respond to CCM’s argument that the non-
       extrusion components of the mounts were excluded from the Order,
       CCM’s arguments to remand and the violation of procedural due process
       were valid, defendants contrary arguments must be dismissed, but the
       defendant’s concession accepted
       Commerce concluded in its scope decision (P.R. 29 at 19):

               We find that CCM’s solar mounts consist of aluminum extrusion
               components that are attached to form subassemblies; but, because they
               lack the necessary components that would allow them to function as a
               solar panel mounting system (i.e., a Rock-It Slide, a level nut cap, a
               Rock-It 3.0 Coupling, a load bearing foot, and a Rock-It 3.0 Array
               Skirt), they are not “fully and permanently assembled and completed
               at the time of entry,” and, thus, do not qualify for the finished
               merchandise exclusion.

       Commerce omitted from this statement their prior factual determination that the mounts

consisted of extrusions and non-extrusions which formed subassemblies and did not directly

respond to Plaintiff’s argument the non-extrusions were excluded from the order. Hence, the

CCM Scope Decision did not respond directly to CCM’s arguments and Plaintiff’s arguments

about remand and constitutionality were justified. As Defendant conceded in its brief the Order

did not apply to the non-extrusion components of the mounts as subassemblies.

       Should this Court conclude that CCM’s Rock-It Mounts are subject to the AD Order on

aluminum extrusions from China because they are no “finished” subassemblies, then in

accordance with the language of the Order, the non-aluminum extrusion components of found on

the Rock-It Mounts are excluded. See 76 FR 30,650-51.


 V.    Conclusion
       Commerce in the CCM scope decision modified the language of the aluminum extrusion

Order to omit the word “parts” as applied to the mounts as “parts” of the solar panel mounting

system and added the word “final” to the “finished merchandise” determining such changes are




{0175943.DOCX;1}                           14
       Case 1:20-cv-00121-SAV Document 37              Filed 06/02/21    Page 18 of 19




contrary to the court decisions that Commerce may not modify or unreasonably interpret the

scope of the Orders.

       CCM requests that this case be remanded to Commerce to issue a scope determination

conforming to the definition of the “finished merchandise” as applied to the mounts.

Dated: June 2, 2021                         /s/ George R. Tuttle Sr.
                                            George R. Tuttle, Sr.
                                            Law Offices of George R. Tuttle
                                            A Professional Corporation
                                            3950 Civic Center Drive, Ste 310
                                            San Rafael, California 94903
                                            Direct: (415) 288-0425
                                            Firm: (415) 986-8780
                                            Email: george.tuttle.sr@tuttlelaw.com
                                            Attorney for Plaintiff
                                            China Custom Manufacturing, Inc.
                                                    and Greentec Engineering LLC




{0175943.DOCX;1}                           15
       Case 1:20-cv-00121-SAV Document 37              Filed 06/02/21    Page 19 of 19




UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE JUDGE STEPHEN A. VADEN

 CHINA CUSTOM MANUFACTURING, INC.         :
 and                                      :
 GREENTEC ENGINEERING LLC,                :
                                          :
                               Plaintiffs :
                                          :
                 v.                       :
                                          :
 UNITED STATES,                           :
                              Defendant : Court No: 20-00121
                                          :
 and                                      :
                                          :
 ALUMINUM EXTRUSIONS FAIR TRADE           :
 COMMITTEE,                               :
                                          :
                    Defendant-Intervenor :

                           CERTIFICATION OF COMPLIANCE
       I, GEORGE R. TUTTLE, SR, of Law Offices of George R. Tuttle, A Professional

Corporation, who is the attorney responsible for Plaintiff’s Reply to Defendant and Defendant-

Intervenor response to Plaintiff’s Rule 56.2 Motion for Judgment on the Agency Record, relying

upon the word count feature of the word processing program used to prepare the response, certify

that this memorandum compiles the with word count limitation under the Court’s chamber

procedures and contains 4,386 words.

                                            /s/ George R. Tuttle Sr.
                                            George R. Tuttle, Sr.
                                            Law Offices of George R. Tuttle
                                            A Professional Corporation
                                            3950 Civic Center Drive, Ste 310
                                            San Rafael, California 94903
                                            Direct: (415) 288-0425
                                            Firm: (415) 986-8780
                                            Email: george.tuttle.sr@tuttlelaw.com
                                            Attorney for Plaintiff
                                                    China Custom Manufacturing, Inc. and
                                                    Greentec Engineering LLC


{0175959.DOCX;1}
